Walworth, Circuit Judge.
It is laid down as a general rule of evidence, that comparison of handwriting is not to be permitted. But this rule must be taken with many exceptions. I apprehend the true rule to be that comparison of hands is not to be admitted as direct evidence, to prove or disprove the genuineness of a signature or writing. But in a case where the ordinary evidence of that fact is so contradictory as to leave it doubtful, then such evidence may be given; as in this case, where many witnesses equally well acquainted with the band-writing of the prosecutor, have formed different opinions of the genuineness of the signature, from their knowledge of his handwriting. From my own experience, I am satisfied that the comparison of handwriting is frequently more to be relied on, in such cases, than the ordinary evidence which is given as to handwriting.
The prisoner may also prove by the cashier who has been in the habit of examining the signatures to notes and bank bills, to ascertain their genuineness, that the signature to this note is not a simulated hand. It is such evidence as is given every day on indictments for passing counterfeit money.
Prisoner acquitted